Citation Nr: 9921365	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral knee 
disability, to include Osgood- Schlatter's disease.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a disorder manifested 
by dizziness (vertigo).

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back disability.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hip 
disability.

5.  Entitlement to service connection for right foot disability.

6.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the right ring finger.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, and [redacted]


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1971 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Albuquerque, New 
Mexico Regional Office (RO) of the Department of Veterans Affairs 
(VA) in January and August 1996.  The appellant's claims 
involving service connection for a back disability, service 
connection for right foot disability and an increased 
(compensable) rating for residuals of fracture of the right ring 
finger are addressed in the remand appended to this decision.

The Board notes that, by way of a Form 21-4138 filing dated in 
February 1999, the appellant raised the issue of entitlement to 
non- service connected pension benefits.  This claim is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In a decision issued in April 1990, the Board denied the 
appellant's claims for service connection for bilateral knee 
disorder, vertigo, and a hip disorder.  That decision is final.

2.  In a decision issued in September 1992, the RO declined to 
reopen the appellant's claims for service connection for 
bilateral knee disorder, vertigo, and a hip disorder.  The 
appellant failed to appeal the denial, and that decision is 
final.

3.  Additional evidence received since the RO's September 1992 
rating decision, wherein the RO declined to reopen the 
appellant's claims for service connection for bilateral knee 
disorder, vertigo, and a hip disorder, is not both new and 
material.


CONCLUSIONS OF LAW

1.  The Board denied the claims of service connection for 
bilateral knee disorder, vertigo, and a hip disorder in April 
1990 and, accordingly, that decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1995); 38 C.F.R. § 20.1100 (1998).

2.  The RO declined to reopen claims for service connection for 
bilateral knee disorder, vertigo, and a hip disorder in a 
September 1992 rating decision, and that unappealed decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

3.  The evidence received subsequent to the RO's September 1992 
rating decision is not both new and material and does not serve 
to reopen the claims for service connection for bilateral knee 
disorder, vertigo, and a hip disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the newly submitted lay testimony is 
so significant as to warrant reopening of his previously denied 
claims for service connection for bilateral knee disorder, 
vertigo, and a hip disorder.  Specifically, he contends that his 
newly submitted testimony establishes that he was accepted into 
military service without any pre- existing disabilities.  Once in 
service, he developed bilateral knee and hip pain.  He also 
developed problems with vertigo.  He further claims that such 
evidence makes his claims for service connection plausible and, 
thus, warrants evaluation of the merits of his claim with 
consideration given to review of all the evidence of record.

As to the reopening of claims, the Board must make an independent 
review of the RO's determination.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  In this case, the Board, in an April 1990 
rating decision, denied the appellant's claims for service 
connection for bilateral knee disorder, a disorder manifested by 
dizziness (vertigo), and a hip disorder.  That decision is final.  
38 C.F.R. § 20.1100(a) (1998).  The RO declined to reopen these 
claims in a September 1992 rating decision.  The appellant was 
provided notice of the RO's rating decision, but he failed to 
appeal.  An unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a)(1998).  This claim has not been 
reopened since that time.  Accordingly, the Board, in its 
independent review of this case, finds that the appellant's claim 
for service connection for bilateral knee disorder, vertigo, and 
a hip disorder was last finally denied in the RO's September 1992 
decision.  As such, the Board will apply the new and material 
standard with respect to the adjudication of this claim.

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  However, if the claimant can 
thereafter present new and material evidence of the previously 
disallowed claim, then the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108 
(West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins v. 
West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 10 
Vet.App. 203 (1999) (en banc).  First, it must be determined 
whether the appellant has submitted new and material evidence in 
support of reopening the claim.  Winters, 10 Vet.App. at 206.  
Evidence is new when it is not merely cumulative or redundant of 
other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the specific 
issue at hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); see also Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or untrue.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence 
relied upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 Vet.App. 
312 (1999).

If new and material evidence has been presented, immediately upon 
reopening it must be determined whether, based upon all the 
evidence of record in support of the claim, the claim as reopened 
is well grounded.  Winters, 10 Vet.App. at 206.  For purposes of 
a well groundedness analysis, the credibility of the evidence is 
presumed.  Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A 
well grounded claim for service connection requires evidence of 
1) a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as provided 
by competent medical evidence.  See Caluza v. Brown, 7 Vet.App. 
498 (1995); see also 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Finally, if a well grounded claim has been submitted, then the 
claim must be evaluated on the merits, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters, 10 Vet.App. at 206; see also Epps v. Brown, 
126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and the 
reasons that were given for the denial of the claim.  See Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).

At the time of the April 1990 denial, the Board reviewed service 
medical records which showed an unremarkable induction physical 
examination dated in August 1971.  In January 1972, the appellant 
presented to the infirmary for complaint of intermittent dizzy 
spells which began several months prior to service.  Physical 
examination was unremarkable.  A diagnosis was deferred, but it 
was noted that he probably had hyperventilated.  In February 
1972, he was first seen for complaint of left knee pain 
manifested by tenderness, crepitation, and pain upon climbing 
stairs.  He was diagnosed with chondromalacia of the left knee, 
and given a profile for temporary limited duty.  His separation 
examination, dated in March 1972, indicated "normal" clinical 
evaluations of the spine and "other musculoskeletal," and is 
negative for complaints related to the hips.  On his Medical 
Board examination, dated in April 1972, he reported a long- 
standing, pre- service history of intermittent, bilateral knee 
problems which were worse on the left.  Physical examination 
revealed left patellar pain on palpation with grinding sensation 
but, otherwise, physical examination of both knees was 
"negative."  X- ray examination of both knees was "negative."  
He was medically discharged, in part, with a diagnosis of left 
patella chondromalacia which existed prior to service, and was 
not aggravated during service.

Post- service, a VA Hospital Summary revealed treatment for 
vertigo of undetermined etiology in November 1976.  On VA 
examination, dated in February 1977, the appellant's complaints 
included intermittent right knee pain following an injury in 1971 
and daily vertiginous attacks of 4 years' duration.  Physical 
examination indicated a diagnosis of vertiginous attacks and old 
Osgood- Schlatter disease of the right knee, post- injury to the 
right knee, with mild residual symptoms.  An October 1988 
outpatient treatment report reveals the appellant's report of lay 
history of right hip pain and arthritis since "1972."

The non- medical evidence of record at the time of the Board's 
1990 decision included the appellant's assertions denying any 
history of pre- existing disabilities.  In this respect, he 
argued that his examination upon entrance into military service 
failed to detect any pre- existing abnormalities or disabilities.  
He contended that he injured his right leg, described as a 
"cracked" bone which required casting, in a falling accident at 
Fort Polk, Louisiana in March of 1972.  He also contended that he 
developed bilateral knee and hip disabilities in service.  He 
further alleged sustaining a head injury during service.

At the time of the September 1992 denial, the RO reviewed lay 
affidavits submitted by various family members of the appellant 
who recalled that he had been placed in a right leg cast while in 
service.  These affidavits also corroborated his contentions of 
physical fitness prior to service as well as his contentions of 
the existence of bone and joint problems since his discharge from 
service.

The only evidence submitted since the RO's September 1992 rating 
decision consists of testimony of the appellant and his wife 
during a March 1999 hearing before the undersigned.  At his 
hearing, the appellant reiterated his argument that he was 
accepted into military service without any notation of pre- 
existing disabilities.  However, he did state that he had been 
classified as "4F" for unknown physical problems on two 
physical examinations conducted prior to his being drafted.  Once 
in service, he developed bilateral knee and hip pain which he 
currently treated with Tylenol #3.  He also developed problems 
with vertigo which he alleged may be related to his exposure to 
gunpowder during service.  His wife corroborated his current 
complaints of pain.

I.  New and material - left knee disability

In the April 1990 decision, the Board denied the appellant's 
claim for service connection for left knee disability on the 
basis that his chondromalacia existed prior to service, and was 
not aggravated during service.  The RO declined to reopen this 
claim on the same basis in a September 1992 rating decision.  
Therefore, the issue currently before the Board is whether the 
additional evidence submitted by the appellant since the RO 
decision in 1992 is both new and material in that it tends to 
establish that the appellant's left knee disability was incurred 
or aggravated during active service.

The only evidence received subsequent to the RO's 1992 rating 
decision consists of the testimony of both the appellant and his 
wife before the undersigned in March 1999.  At his hearing, the 
appellant merely reiterated his arguments that his left knee 
disability did not pre- exist service but, rather, was first 
manifested in service.  These assertions are not "new" as they 
are largely cumulative and redundant of his statements which have 
previously been considered.  To the extent he expresses his view 
as to the etiology or aggravation of his left knee disability in 
service, his testimony is also not "material."  Grottveit, 5 
Vet.App. at 93.  In this respect, while he is deemed competent to 
describe the manifestations of his left knee symptoms over time, 
he is not competent to speak to questions of medical diagnosis or 
etiology.  Id.  Additionally, the testimony of his wife is not 
"material" as her statements regarding his current 
symptomatology have no significance with respect to the 
relationship of his left knee disability to service.  As such, 
the Board concludes that the newly submitted evidence does not 
constitute evidence which is both "new" and "material."  
Therefore, the claim is not reopened and must be denied.  Smith, 
12 Vet.App. 312 (1999).

II.  New and material - right knee disability

In the April 1990 decision, the Board denied the appellant's 
claim for service connection for right knee disability on the 
basis that insufficient evidence existed to relate his right knee 
disorder to active service.  The RO declined to reopen this claim 
on the same basis in a September 1992 rating decision.  
Therefore, the issue currently before the Board is whether the 
additional evidence submitted by the appellant since the RO 
decision in 1992 is both new and material in that it tends to 
establish that a causal relationship, or nexus, exists between 
the appellant's right knee disability and his active service.

Again, the only evidence offered since the RO's 1992 rating 
decision consists of the testimony of both the appellant and his 
wife before the undersigned in March 1999.  The appellant's 
testimony, which is essentially cumulative of evidence previously 
of record, is not "material."  Grottveit, 5 Vet.App. at 93.  In 
this respect, while he is deemed competent to describe the 
manifestations of his right knee symptoms over time, he is not 
competent to speak to questions of medical diagnosis or etiology.  
Id.  Any linkage of his current symptomatology to that displayed 
in service requires opinion from a medical practitioner.  See 
Savage v. Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303 (b) 
(1998) (medical expertise required to relate a current disability 
etiologically to post- service symptoms).  His wife's testimony 
is not "material" as her statements regarding his current 
symptomatology have no significance with respect to the 
relationship of the disability to service.  As such, the Board 
concludes that the newly submitted evidence does not constitute 
evidence which is "material."  Therefore, the claim is not 
reopened and must be denied.  Smith, 12 Vet.App. 312 (1999).

III.  New and material - vertigo

In the April 1990 decision, the Board denied the appellant's 
claim for service connection for vertigo on the basis that 
insufficient evidence existed to link his vertigo claim to active 
service.  The RO declined to reopen this claim on the same basis 
in a September 1992 rating decision.  Therefore, the issue 
currently before the Board is whether the additional evidence 
submitted by the appellant since the RO decision in 1992 is both 
new and material in that it tends to establish that a causal 
relationship, or nexus, exists between the appellant's vertigo 
and his active service.

At his hearing before the undersigned in March 1999, the 
appellant once again contended that his vertigo was first 
manifested during service.  He also expressed his opinion, for 
the first time, that he believes that his vertigo may be due to 
his exposure to gunpowder during service.  For purposes of a new 
and material analysis, the Board presumes that the truthfulness 
of his assertions of exposure to gunpowder during service, as 
required by Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The appellant's testimony regarding the etiology of his vertigo 
is not "material" as he is not competent to speak to questions 
of medical diagnosis or etiology.  Grottveit, 5 Vet.App. at 93.  
Any linkage of his current symptomatology to that displayed in 
service requires opinion from a medical practitioner.  See 
Savage, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303 (b) (1998).  
His wife's testimony not "material" because it has no bearing 
on the question at hand.  As such, the Board concludes that the 
newly submitted evidence does not constitute "material" 
evidence.  Therefore, the claim is not reopened and must be 
denied.  Smith, 12 Vet.App. 312 (1999).

D.  New and material - hip disability

In the April 1990 decision, the Board denied the appellant's 
claim for service connection for a hip disability on the basis 
that the current medical evidence of record did not demonstrate 
the existence of a hip disorder.  The RO declined to reopen this 
claim on the same basis in a September 1992 rating decision.  
Therefore, the issue currently before the Board is whether the 
additional evidence submitted by the appellant since the RO 
decision in 1992 is both new and material in that it tends to 
establish that the appellant has a currently diagnosable 
disability of the hips.

At his hearing, the appellant testified to continued hip problems 
and his wife testified generally to his complaint of pain.  This 
testimony is not "material" because, as laypersons, neither is 
competent to speak to matters involving medical diagnosis.  
Grottveit, 5 Vet.App. at 93.  Therefore, the claim is not 
reopened and must be denied.  Smith, 12 Vet.App. 312 (1999).

The Board has decided this case pursuant to 38 C.F.R. § 3.156(a) 
consistent with the holding in Hodge.  Prior to Hodge, reopening 
of a claim was warranted where the evidence suggested a 
reasonable possibility that the new evidence, when viewed in 
context of all the evidence, both old and new, would change the 
outcome of the case.  See Colvin, at 174.  This is the standard 
applied by the RO.  The current regulatory standard, according to 
Hodge, is more liberal than that applied by the RO.  In this 
case, the Board has not had to reach this analysis as the 
appellant has failed to submit evidence which is both new and 
material.  Smith, 12 Vet.App. 312 (1999).  As such, the Board 
finds no prejudice to the appellant in the adjudication of this 
case.

Although VA does not have a statutory duty to assist a claimant 
in developing facts pertinent to his claim where that claim is 
not well grounded and has previously been denied, VA may be 
obligated under 38 U.S.C.A. § 5107(a) to assist an appellant 
where he specifically requests certain assistance in acquiring 
medical evidence which might substantiate his claim(s), and where 
the evidence before the Board raises notice of pertinent records 
which may constitute new and material evidence sufficient to 
justify reopening a prior claim.  See White v. Derwinski, 1 
Vet.App. 519, 520- 21 (1991) and Ivey v. Derwinsky, 2 Vet.App. 
320, 323 (1992).  Here, the appellant has not referenced any 
additional records which may contain relevant information 
concerning the above- mentioned claims.  Accordingly, the Board 
is satisfied that the obligation imposed by section 5107(a) has 
been satisfied.  See generally Wood v. Derwinski, 1 Vet.App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, not 
a duty to prove a claim).


	(CONTINUED ON NEXT PAGE)





ORDER

The claim for service connection for bilateral knee disability, 
to include Osgood Schlatter's disease, is not reopened.

The claim for service connection for vertigo is not reopened.

The claim for service connection for bilateral hip disability is 
not reopened.


REMAND

The appellant's claim for service connection for a back 
disability has previously been denied on the basis that evidence 
of record failed to show current medical evidence of a chronic 
back disability.  He testified before the undersigned to recent 
x- ray examination results which apparently showed disc 
abnormalities.  These records should be obtained prior to any 
further adjudication.  In this respect, the Board notes that, in 
a Form 21-4138 filing dated in August 1997, the appellant 
indicated that his VA medical records had been found at the 
Nashville, Tennessee VAMC.

The appellant also contends that he is entitled to service 
connection for a right foot disability.  In this respect, he 
indicates that he wore a cast throughout his period of basic 
training due to an in- service fracture.  His service medical 
records do show treatment for swollen right hallux and pain of 
unknown etiology on the 1st metatarsal phalangeal joint of the 
right foot in January 1972.  X- ray examination at that time 
revealed bilateral pes planus deformities.  A notation from the 
podiatric clinic reveals that he was prescribed a short leg cast, 
a walker, and a temporary profile.  In February 1972, the cast 
was removed and he was returned to duty with no limitations.  His 
separation examination, dated in March 1972, indicated a 
"normal" clinical evaluation of the feet.

During his March 1999 appearance before the undersigned, the 
appellant testified to continuity of symptomatology since his 
separation from service.  See Falzone v. Brown, 8 Vet.App. 398 
(1999) (lay statements may be competent to establish the 
worsening of pes planus during service and continuity of 
symptomatology after service).  See also Savage, 10 Vet.App. 488 
(1997); 38 C.F.R. § 3.303(b) (1998).  There are no post- service 
medical records showing treatment for any foot disability, but he 
testified to the use of a walking cane and special orthopedic 
shoes.  In light of the appellant's testimony, the Board requires 
further medical evidence and opinion on the relationship of any 
foot disability to service.

Finally, the appellant has testified to numbness in his service 
connected right ring finger disability.  He also testified to 
recent carpal tunnel releases which causes numbness of the arms.  
Review of the record reveals that the appellant last underwent VA 
orthopedic examination for his right finger in 1977.  As such, 
the Board finds that the appellant should be afforded a VA 
orthopedic examination in order to ascertain any residual 
disability he may be currently experiencing with regard to his 
service connected right ring finger disability.

Accordingly, the case is REMANDED for the following:

1.  The appellant is hereby informed of his right to 
present any additional evidence or argument while the 
case is on remand status.  See Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992); and Falzone, 
8 Vet.App. 398 (1995).

2.  The RO should request complete records of the 
appellant's VA treatment for his right foot, back and 
finger disabilities at the Albuquerque, New Mexico 
VAMC.  If his VA treatment records are not available, 
the RO should request any records which may be in the 
possession of the VAMC in Nashville, Tennessee.

3.  When this development is completed, the appellant 
should be scheduled for VA examination of his feet.  
The examiner should review the contents of the claims 
file, and obtain relevant history from the appellant.  
Following the examination, the examiner should 
express opinion on the following questions: 1) What 
is the diagnosis, or diagnoses, of right foot 
disorder(s); (2) Which of the diagnoses (if any) 
represents an acquired or congenital/developmental 
foot disorder; (3) Is it at least as likely as not 
that any acquired foot disability is the result of 
injury during active service or, alternatively had 
its onset in service; and (4) If a 
congenital/developmental foot disorder is present, 
did such disorder undergo permanent increase in 
severity in service that was beyond the natural 
progress of the disorder?  The examiner must provide 
a rationale for the opinions expressed.  The claims 
folder and a copy of this remand should be made 
available to the examiner.

The appellant should also be afforded VA orthopedic 
examination for the purpose of determining the nature 
and extent of all residual disability stemming from 
his service connected right ring finger disability.  
The examiner should review the contents of the claims 
file and obtain relevant history from the appellant.  
Following the examination, the examiner should 
identify all residual disability stemming from the 
injury to the right ring finger sustained in service.  
The examiner is also requested to determine the 
frequency and duration of any exacerbations of pain, 
and the effects of acute flare-ups of disability in 
terms of the degree of additional range-of-motion 
loss due to pain, weakened movement, excess 
fatigability, or incoordination, if any.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995).

4.  If the appellant fails to report for the VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing the 
examination.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all of 
the foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.

6.  After completion of the above- referenced 
development, the RO should readjudicate of issue of 
whether new and material evidence has been presented 
to reopen the claim for service connection for low 
back disability with consideration given to any 
additional medical evidence obtained by the RO 
pursuant to this remand and the holdings in Hodge, 
Elkins and Winters.  The RO should readjudicate the 
claim for service connection for right foot 
disability with consideration given to the holding in 
Falzone, and the provisions of 3.303(b).  The RO 
should also readjudicate the increased rating claim 
for the right finger with consideration given to the 
holding in Deluca.  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, 
remains denied, the appellant and his representative 
should be furnished a Supplemental Statement of the 
Case and given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	NANCY I. PHILLIPS`
	Member, Board of Veterans' Appeals


 

